STATE OF MICHIGAN

                            COURT OF APPEALS



RODNEY ALLAN ROBINSON,                                             UNPUBLISHED
                                                                   January 2, 2018
                Plaintiff-Appellant,

v                                                                  No. 335043
                                                                   Huron Circuit Court
ERICA RENEE ROBINSON,                                              LC No. 14-205610-DM

                Defendant-Appellee.


Before: MURRAY, P.J., and K. F. KELLY and FORT HOOD JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s order amending the parties’ judgment of
divorce. Specifically, on appeal plaintiff challenges the trial court’s child support order. We
affirm.

                                       I. BACKGROUND

        The parties’ judgment of divorce was entered on December 11, 20151 and directed the
parties to provide financial information to the Friend of the Court (FOC) so that it could make a
recommendation regarding child support. On January 28, 2016, the FOC sent a letter to the
parties informing them of its child support recommendations to the trial court. Enclosed were
three child support recommendations for the trial court to choose from; the three
recommendations were based on three potential income values for defendant. For plaintiff’s
income, the FOC used a three-year average income in calculating the child support
recommendations because plaintiff, who is a farmer, had yearly income that varied on the basis
of crop sales. In this case, the FOC averaged plaintiff’s annual incomes from 2012, 2013, and
2014, and used that average as plaintiff’s income in the child support calculations.

       Plaintiff filed objections to the recommendations, and a hearing based on the objections
was held on March 21, 2016. Before the hearing, plaintiff filed an emergency motion to adjourn
the hearing because his accountant could not attend the hearing. The trial court proceeded with
the hearing without ruling on plaintiff’s motion to adjourn. During the hearing, plaintiff argued


1
    The parties have two minor children, DRR (dob 4/16/2005) and CJR (dob 4/2/2011).


                                               -1-
that only his annual income for 2015 should have been used in calculating his child support
instead of the three-year average income from 2012 to 2014 because crop prices were higher
from 2012 to 2014 and plaintiff’s 2015 income was most current. However, the trial court
determined that using the three-year average income was appropriate for calculating child
support, and stated that it did not include 2015 in the three-year average because using the
incomes from 2012 to 2014 was more accurate.2 The trial court ultimately adopted child support
recommendation “A,” which set plaintiff’s child support obligation at $1,675 per month for the
two minor children.

        On April 11, 2016, plaintiff sent a letter to the FOC requesting further information for the
basis of its child support recommendations. In response, as relevant to this appeal, the FOC
provided a list of the tax deduction expenses from 2012 to 2014 that it included in plaintiff’s
income for purposes of calculating his child support. The trial court’s uniform child support
order was entered on April 25, 2016 and reflected plaintiff’s child support obligation as $1,675
per month for the two minor children. Plaintiff subsequently filed a motion for reconsideration
on May 13, 2016, arguing that his income and child support amount were improperly calculated.
The trial court denied the motion, noting that pursuant to its March 21, 2016 order, the FOC was
authorized “to conduct an annual income review, based on the written request of either party, on
or after January, 2017[.]”

                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW

       “Whether the trial court properly applied the Michigan Child Support Formula (MCSF)
to the facts of the case is a question of law that this Court reviews de novo.” Borowsky v
Borowsky, 273 Mich. App. 666, 672; 733 NW2d 71 (2007) (citation omitted). “This Court also
reviews de novo the proper interpretation of the MCSF and the applicable statutes.” Id. (citation
omitted.)

       Where the MCSF commits a matter to the discretion of the trial court, this Court
       will review the trial court’s exercise of discretion for abuse. An abuse of
       discretion occurs when a court selects an outcome that is not within the range of
       reasonable and principled outcomes. Finally, to the extent that the trial court
       made factual findings in determining the amount of support under the child
       support formula, those findings are reviewed for clear error. [Id. (citations
       omitted).]

                           B. CALCULATION OF CHILD SUPPORT



2
  In entering its ruling, the trial court noted its familiarity with farm operations and “[t]he income
of a farmer,” which it described as greatly fluctuating, given the trial court’s “history as a long-
time resident of the county.”


                                                 -2-
        “[O]nce a trial court decides to order the payment of child support, the court must ‘order
child support in an amount determined by application of the child support formula . . . .’” Id. at
673, quoting MCL 552.605(2). “A trial court must strictly comply with the requirements of the
MCSF in calculating the parents’ support obligations unless it ‘determines from the facts of the
case that application of the child support formula would be unjust or inappropriate . . . .’” Id.,
quoting MCL 552.605(2).

       Plaintiff first argues that his 2015 income should have been included in calculating the
three-year average income that the trial court used to determine plaintiff’s child support amount.
“The first step in determining the parents’ support obligation under the MCSF is to determine
each parent’s net income[.]” Borowsky, 273 Mich. App. at 673. Each parent’s net income is
determined in order to “establish, as accurately as possible, how much money a parent should
have available for support.” 2013 MCSF 2.01(B). “Net income” is defined as “all income minus
the deductions and adjustments permitted by [the MCSF].” 2013 MCSF 2.01(A). The 2013
MCSF instructs the FOC that “[w]here income varies considerably year-to-year due to the nature
of the parent’s work, use three years’ information to determine that parent’s income.” 2013
MCSF 2.02(B) (emphasis added).

         In compliance with the 2013 MCSF, the FOC appropriately used a three-year average
income for plaintiff in calculating the child support recommendations where plaintiff, as a
farmer, had income that varied from year to year on the basis of his crop sales. 2013 MCSF
2.02(B). The FOC averaged plaintiff’s annual incomes from 2012, 2013, and 2014, and the trial
court adopted that average value. Plaintiff argues that his 2015 income should have been
included in the calculation of the average because the MCSF does not specify which three years
must be used, and he asserts that the three most recent years (including 2015) should have been
used because the goal of the MCSF is to determine current income. However, the MCSF does
not mandate that the three most recent years be used in the average income calculation. 2013
MCSF 2.02(B). Therefore, determining which three years of income to use in the average
calculation is a matter left to the trial court’s discretion. See Peterson v Peterson, 272 Mich. App.
511, 518; 727 NW2d 393 (2006) (stating that “[t]his Court must ensure compliance with the
plain language of the MCSF Manual[,]” and that courts may not read language into the MCSF
that is not there). Because the MCSF gives the trial court discretion regarding which three years
to use in the average income calculation, the trial court’s decision to use the years of 2012, 2013,
and 2014 is reviewed for an abuse of discretion. Borowsky, 273 Mich. App. at 672 (recognizing
that where the MCSF commits matters to the discretion of the trial court, the trial court’s
decisions are reviewed for an abuse of discretion).

       Although plaintiff argues that the trial court did not provide any specific reasons for not
including the 2015 income in the average and ignored the possibility of including the 2015
income in the average, the trial court did in fact state its reason for not including plaintiff’s 2015
income. The trial court recognized that using the incomes from 2012 to 2014 to determine child
support was more accurate and advisable under the circumstances of this case, particularly where
these divorce proceedings had been pending since October 1, 2014. Additionally, the FOC had
noted that only plaintiff’s personal tax return was provided to the FOC, but “the Robinson Farms
Partnership return [was] also required.” Therefore, on these facts, the trial court’s decision to not
include plaintiff’s 2015 income in the average calculation was reasoned and fell within the range


                                                 -3-
of principled outcomes, and the child support award was properly entered. See Borowsky, 273
Mich. App. at 672.

        Plaintiff also argues that the trial court should not have included three of plaintiff’s tax
deductions for business expenses as part of plaintiff’s income for purposes of calculating child
support. Plaintiff specifically argues that the following tax deductions should not have been
considered part of his income: depreciation and section 179 expenses,3 office supply expenses,
and phone expenses. Plaintiff asserts that the trial court should not have added back deductions
for those expenses because the trial court did not make findings regarding whether any of the
expenses were “consistent with the nature of the business” and therefore not to be included as
income. 2013 MCSF 2.01(E)(4)(e). These issues were not presented to the trial court for
consideration, and are therefore not preserved. Fast Air, Inc v Knight, 235 Mich. App. 541, 549;
599 NW2d 489 (1999). Specifically, although provided with the FOC recommendations
concerning child support on or about January 29, 2016, plaintiff did not contact the FOC
concerning how child support was calculated until April 11, 2016, after the trial court’s March
21, 2016 hearing on his objections to the recommendations for child support. Moreover,
plaintiff’s objections to the child support recommendations, as well as his motion for
reconsideration, did not specifically touch on these issues. Accordingly, we decline to address
these unpreserved issues on appeal.

                               C. DENIAL OF ADJOURNMENT

       This Court will review the trial court’s decision on a motion seeking an adjournment for
an abuse of discretion. In re Utrera, 281 Mich. App. 1, 8; 761 NW2d 253 (2008) (recognizing
that a motion for continuance is reviewed for an abuse of discretion). “An abuse of discretion
occurs when the decision results in an outcome falling outside the range of principled outcomes.”
Keinz v Keinz, 290 Mich. App. 137, 141; 799 NW2d 576 (2010) (citation omitted).

        “A motion for adjournment must be based on good cause, and a court, in its discretion,
may grant an adjournment to promote the cause of justice.” Zerillo v Dyksterhouse, 191 Mich
App 228, 230; 477 NW2d 117 (1991); see also MCR 2.503(D)(1). “An adjournment may be
granted on the ground of unavailability of a witness or evidence only if the court finds that the
evidence is material and that diligent efforts have been made to produce the witness or
evidence.” MCR 2.503(C)(2). Further, “cases where a denial [of adjournment] was proper have
always involved some combination of numerous past continuances, failure of the movant to
exercise due diligence, and lack of any injustice to the movant.” Tisbury v Armstrong, 194 Mich
App 19, 20; 486 NW2d 51 (1991) (citation omitted). “A denial because of the absence of a
witness is proper where the movant fails to provide an adequate explanation and show that
diligent efforts were made to secure the presence of the witness.” Id.



3
 The parties do not dispute that section 179 of the Internal Revenue Service Tax Code permits
businesses to deduct the full purchase price of equipment that qualifies pursuant to the IRS Tax
Code.


                                                -4-
        Plaintiff filed an emergency motion to adjourn the March 21, 2016 hearing because his
accountant could not attend the hearing and would not be able to do so until after April 15, 2016,
presumably after the completion of tax season. The trial court proceeded with the hearing
without expressly ruling on plaintiff’s motion to adjourn, and it continued to proceed with the
hearing after plaintiff’s counsel reiterated the request for an adjournment during the hearing.
Notably, plaintiff did not offer any argument or evidence to demonstrate that diligent efforts
were made to secure the presence of his accountant at the hearing. Tisbury 194 Mich. App. at 20;
see also MCR 2.503(C)(2). For example, plaintiff did not establish when he retained the
accountant, when he requested that the accountant attend the hearing, when the accountant
informed plaintiff that he could not attend, or why plaintiff waited until shortly before the
hearing to request the adjournment. Additionally, during the hearing on his objections,
plaintiff’s counsel qualified the request for an adjournment, specifically asking the trial court
“for an adjournment for a CPA if [y]our Honor feels it’s necessary.”

        Further, we are not persuaded that plaintiff suffered injustice as a result of the trial court’s
denial of his motion to adjourn. Tisbury 194 Mich. App. at 20. Plaintiff argues that he suffered
injustice because his income was improperly calculated, and he never had an opportunity to have
his accountant testify to correct the inaccuracies. However, we disagree that plaintiff’s income
was improperly calculated, and the alleged mistakes concerning the tax deductions for expenses
included in the income calculation first came to plaintiff’s attention by way of the FOC’s April
14, 2016 letter, well after the March 21, 2016 hearing on plaintiff’s objections to the child
support recommendations. Therefore, plaintiff is hard-pressed to assert that his accountant
would have been of assistance in correcting any alleged mistakes that had not been discovered.
Accordingly, plaintiff’s arguments concerning this issue are without merit.

       Affirmed.



                                                               /s/ Christopher M. Murray
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Karen M. Fort Hood




                                                  -5-